Citation Nr: 0833349	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  04-09 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The veteran served on active duty from May 1966 to 
January 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Waco, Texas, Department of Veterans Appeals (VA) Regional 
Office (RO), which denied an increased rating for PTSD. The 
veteran remanded the claim in January 2006, for further 
development. 


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, and self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, panic 
attacks, suspiciousness, and chronic sleep impairment. 

2. The veteran's PTSD does not more nearly approximate 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships. 




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
letters issued in June 2003 and March 2006. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran did receive notice consistent with Dingess in 
April 2007. Moreover, since the preponderance of the evidence 
is against the claim, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

In Vazquez-Flores v. Peake, 22 Vet. App. (2008), it was held 
in part that if the Diagnostic Code under which the veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
veteran demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran. 
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for a disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Subsequent to receipt of the veteran's claim, the veteran 
received notice in March 2006 as to evidence he should 
provide VA to substantiate his claim. He was told that he 
should provide information as to the effect his condition had 
on his employment and type of medical treatment received as a 
result of the condition. He was told that he could submit 
statements discussing his disabilities' symptoms from people 
who have witnessed how they affect him. He was told that VA 
could assist him in obtaining medical records, employment 
records, and records from other Federal agencies. In his 
substantive appeal (VA Form 9) the veteran complained about 
the level of competency of his VA examination and he was 
reexamined in July 2004. 

In April 2007, the veteran was issued a Supplemental 
Statement of the Case (SSOC) which readjudicated the claim 
and in the process, reiterated to the veteran the rating 
criteria. His SSOC gave him the opportunity to provide 
additional evidence to support his claim. None was received. 
Thus, any error in failing to provide the veteran sufficient 
notice at the outset did not affect the essential fairness of 
the claim, and post-adjudicatory notice rendered any facial 
non-compliance with Vazquez-Flores not prejudicial. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes VA medical evidence, and statements from the 
veteran, his ex-wife and friends. Additionally, the claim was 
remanded in January 2006, and as a result, his Chapter 31 
Vocational Rehabilitation file was obtained. During that 
period, a search was made by VA for all clinical documents, 
notes, discharge summaries, and outpatient treatment history 
that referenced PTSD and/or mental health. None of the VA 
records obtained related to mental health or PTSD treatment. 
There are no known additional records or information to 
obtain. The veteran was offered a Board hearing; he declined. 
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with his claim.


Increased Rating-PTSD 

The veteran contends that his service-connected PTSD is more 
severe than the current evaluation reflects. Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for PTSD. Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992). 

Service connection was established for PTSD by rating 
decision of August 2001. A 10 percent rating was assigned, 
effective from September 2000. The veteran disagreed with the 
10 percent rating and by rating decision of June 2002, the 
veteran's rating for PTSD was increased from 10 percent to 
30 percent, effective September 2000. This evaluation has 
been in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim. See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411, for PTSD. 

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is to be 
evaluated as 30 percent disabling.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

After scrutinizing the evidence -- which consists of VA 
outpatient and inpatient treatment records, August 2003 and 
July 2004 VA psychiatric examinations, and his VA Chapter 31 
Vocational Rehabilitation file --- it is the Board's 
conclusion that the veteran's symptoms remain most consistent 
with no more than the schedular criteria for a 30 percent 
rating throughout the appeal period.  The evidence does not 
support a higher rating for PTSD.  

In this regard, the evidence shows the veteran underwent a VA 
examination in August 2003. He related that he was not taking 
any medication. He was able to remember items stated to him 
by the examiner for a short term memory check. He complained 
of depression and minor panic attacks, but stated that he was 
able to handle them himself. He reported that occasionally, 
he worked on old cars for pleasure and then sold them for a 
couple of hundred dollars. He related that he was attending 
college and stated that "I am now enjoying school." Mental 
status examination revealed a casually and neatly dressed man 
who expressed an interest in life. He was pleasant, 
cooperative, goal oriented, and oriented to time, place, and 
person. He spoke well. His affect was moderate tension and 
anxiety. His mood was moderate depression. There was no 
psychosis, delusions, hallucinations or organicicty. His 
intellect was above average. His memory was good. The 
diagnostic impression was PTSD, chronic, moderate, and major 
depression. His global assessment of functioning (GAF) was 
65. 

The veteran's friend, ex-wife, and comrade submitted 
statements in support of his claim. The veteran's friend 
stated that he had panic attacks from time to time and was 
afraid of driving himself to the Vet Center. The friend 
related that he would drive the veteran to the Vet Center. He 
also stated that the veteran became withdrawn and angered 
easily when speaking of Viet Nam. He also stated that he 
accompanied the veteran to the Traveling Wall Memorial and 
that while visiting the wall, the veteran talked to himself 
the entire time. The veteran's ex-wife related that he rarely 
slept the whole night, had many panic attacks, and had a fear 
of driving. His comrade wrote primarily about the veteran's 
time in Vietnam, but related that the veteran had a great 
deal of flashbacks and recurring nightmares, and that the 
veteran's panic attacks increased from four to six attacks a 
month. He stated that the veteran was attending counseling 
sessions at the Dallas VA Veterans Center, but stopped, as 
they made him depressed. These statements were submitted on 
behalf of the veteran's claim in 2003 and 2004. 

The veteran underwent a VA psychiatric examination in 
July 2004. The examiner noted that the veteran was living 
with his ex-wife at the time of the examination. It was also 
reported that the veteran did not work, not because of his 
PTSD, but because of his esophageal varicies bleeding and 
surgeries. It was noted that these varicosities were a result 
of alcohol abuse in the past. It was noted that the veteran 
previously participated in group sessions, but he quit 
approximately four months prior to the examination because 
the discussions were only about Vietnam experiences. He 
related that he did not participate in any treatment at the 
time of the examination. He also stated that he fixed and 
sold second hand cars and spent time with his son jet skiing 
on a nearby lake. Psychiatric examination revealed the 
veteran was able to communicate in a meaningful and 
intelligent manner. He was cognitively intact and answered 
correctly some crucial questions usually asked on mental 
status examinations. He reported flashbacks once a week, and 
a sleep disorder with heavy sweating. The examiner indicated 
that the veteran was heavily involved in his studies in 
marketing and business. The diagnostic impression was PTSD, 
moderate in degree. His GAF was 60. 

The veteran's VA outpatient treatment records were also 
associated with the claims folder. Those records were 
unrelated to PTSD and primarily involved his esophageal 
varicosities. 

Pursuant to the Board's January 2006 remand, the veteran's VA 
Chapter 31 Vocational Rehabilitation file was obtained. This 
file showed that the veteran was attending community college 
and attempting to obtain an associate degree in business. 
From the record, he appeared to make steady progress except 
for one semester. That semester in the fall of 2005, the 
veteran received two Fs. He did not associate his PTSD 
symptoms to the grades earned. He related difficulty 
understanding one instructor and the teaching skills of the 
other. The veteran reported the instructor with the poor 
teaching skills to the Dean. 

On this record, the Board considers the evidence to 
satisfactorily show occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks as to 
establish no more than a 30 percent schedular evaluation. The 
evidence does not show occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as stereotyped speech, panic attacks more than once a 
week, impairment of short and long term memory, impaired 
judgment or impaired abstract thinking.  Although an increase 
in panic attacks was noted, it only represented 6 panic 
attacks per month at most, and the veteran indicated at one 
point, he was able to handle them. His short term memory was 
good and his occupational impairment was unrelated to his 
PTSD. As such, the Board does not consider the disability 
picture presented to warrant a rating higher than 30 percent.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers.  A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job.  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work.  
See 38 C.F.R. § 4.130.  

In this case, the veteran's GAF score was noted to be 65 
during an August 2003 VA psychiatric examination, and 60 
during the July 2004 VA examination. The 65 to 60 GAF score 
is reflective of symptomatology from mild to moderate in 
degree.  However, most of the veteran's findings are 
reflective of no more than moderate symptomatology.  He has 
no present suicidal ideation, no memory loss, no obsessional 
or ritualistic behavior, and only occasional panic attacks. 
This appears to be evident of symptomatology no more than 
moderate in degree, and in line with the 30 percent 
symptomatology, throughout the appeals period.  The 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95.  

Finally, the veteran has submitted no evidence showing that 
his PTSD has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that his PTSD has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. He has not been hospitalized for his 
PTSD and his PTSD has been contemplated on a schedular basis. 
As such, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases. See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The Board is also aware of the length of time since the last 
examination, and in and of itself, this does not warrant a 
further examination absent an allegation or evidence of 
worsening since that examination.  See VAOPGCPREC 11-95 
(April 7, 1995). Although the representative indicates that 
the veteran has presented evidence of worsening of his PTSD, 
he has not presented such evidence since his July 2004 VA 
psychiatric examination. 

In sum, the Board finds that an increased initial rating for 
PTSD in excess of 30 percent is not in order.  


ORDER

An increased rating for PTSD, in excess of 30 percent, is 
denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


